Name: Council Regulation (EEC) No 1838/86 of 12 June 1986 amending Annex IV to Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  agricultural policy
 Date Published: nan

 14. 6. 86 Official Journal of the European Communities No L 159/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1838/86 of 12 June 1986 amending Annex IV to Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Article 15 (3) thereof, Having regard to the proposal from the Commission, Whereas Article 1 5 of the aforesaid Regulation introduced a system of import licences for certain products ; whereas it is appropriate to extend that system to other products, which the present market situation has rendered particu ­ larly sensitive, HAS ADOPTED THIS REGULATION : Article 1 The products listed in the Annex are hereby added to the products shown in Annex IV of Regulation (EEC) No 426/86 . Article 2 This Regulation shall enter into force on 16 June 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 12 June 1986 . For the Council The President P. WINSEMIUS ANNEX CCT heading No Description ex 07.02 B ex 20.07 A III B II a) 6 B II b) 7 Peas, (whether or not cooked), preserved by freezing Cherry juice (') OJ No L 49, 27. 2. 1986, p. 1 .